           Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 1 of 54

                           d
      1   STEPHEN S. HASEGAWA (SBN 198472)
          shasegawa@phillipsandcohen.coni
      2   PHILLIPS & COHEN LLP
          100 The Embarcadero, Suite 300
      3   San Francisco, CA 94105
          Tel: (415) 836-9000
      4   Fax: (415)836-9001

      5   JOHN W.T
          jtremblay@phi                                                              30 2019
      6   PHILLIPS & COHEN LLP
          2000 Massachusetts Ave., NW
      7   Washington, DC 20036
          Tel: (202) 833-4567                                                   idistrict OF CAUFOWllA
      8   Fax: (202) 833-1815
          Attorneys for Qui Tam Plaintiff
      9
                                      UNITED STATES DISTRICT COURT
     10                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

     11

     12
           [UNDER SEAL],
     13
                                          Plaintiffs,               COMPLAINT
     14
                                - against -
     15                                                             FILED IN CAMERA AND UNDER
           [UNDER SEAL],                                            SEAL PURSUANT TO 31 U.S.C. §
     16
                                                                    3730(b)(2)
     17                                   Defendants.


     18                                                             JURY TRIAL DEMANDED

     19
                                     DOCUMENT TO BE KEPT UNDER SEAL
     20
                                              DO NOT ENTER INTO PACER
     21

     22

     23



i    24

     25

>-   26
CD
     27

     28


                                                        COMPLAINT
          594459.1
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 2 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 3 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 4 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 5 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 6 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 7 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 8 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 9 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 10 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 11 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 12 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 13 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 14 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 15 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 16 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 17 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 18 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 19 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 20 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 21 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 22 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 23 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 24 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 25 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 26 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 27 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 28 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 29 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 30 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 31 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 32 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 33 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 34 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 35 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 36 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 37 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 38 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 39 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 40 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 41 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 42 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 43 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 44 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 45 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 46 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 47 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 48 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 49 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 50 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 51 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 52 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 53 of 54
Case 3:19-cv-02991-SK Document 1 Filed 05/30/19 Page 54 of 54
